Citation Nr: 1544960	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-41 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating prior to September 24, 2014 for bilateral hearing loss and an initial rating higher than 40 percent thereafter, on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from August 1957 to August 1961.

This matter was originally before the Board of Veterans' Appeals (Board) from September 2009 rating decisions of the above Regional Office (RO) of the Department of Veterans Affairs (VA) that assigned a non-compensable disability rating for bilateral hearing loss, after granting service connection for the same. 

In May 2013, the Board issued a decision that denied entitlement to a compensable rating for bilateral hearing loss disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014 the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's May 2013 decision, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.  In a rating decision in December 2014, the RO increased the rating for bilateral hearing loss to 40 percent effective September 24, 2014.  

In March 2015 the Board issued a decision that denied entitlement to an initial compensable rating prior to September 24, 2014 for bilateral hearing loss and an initial rating higher than 40 percent thereafter.  The Veteran appealed that decision to the Court.  In September 2015 the Court issued an order that granted a Joint Motion for both parties, vacated in part the Board's March 2015 decision to the extent that the Board determined that referral to the Director of the VA Compensation and Pension Service for extraschedular consideration was not warranted, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.  The Board's denial of an initial compensable rating prior to September 24, 2014, and an initial rating higher than 40 percent thereafter was left undisturbed.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system includes documents in the electronic files that are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss does not present such an exceptional or unusual disability picture that the available schedular ratings for his bilateral hearing loss are inadequate.


CONCLUSION OF LAW

The criteria for an extraschedular initial compensable rating prior to September 24, 2014 and a rating higher than 40 percent beginning on that date for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  With respect to the claim, the Board notes that the initial rating issue is a downstream issue from the rating decision dated in September 2009 which initially established service connection for this disability and assigned an initial rating and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available treatment records for the Veteran, as well as his service records.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran was also provided with VA audiological examinations in July 2009 and September 2014 for his service-connected bilateral hearing loss.  The Board finds that the July 2009 VA examination report, (coupled with the August 2009 addendum, which included a review of the claims folder) and the September 2014 examination report are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  

The Veteran's representative in March 2015 contended that the VA examiner in September 2014 did not fully assess the Veteran's hearing loss disability and that the objective severity of the hearing loss warrants an extraschedular rating in excess of the presently assigned 40 percent.  A careful review of the both examinations in July 2009 and in September 2014 shows that the examiner reviewed the file, personally interviewed and examined the Veteran, to include audiological testing, and elicited a history from him.  The examiner fully complied with the rating criteria and thus the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained as to this matter.  

Analysis 

VA regulations allow for the provision of an extraschedular disability rating for exceptional cases where schedular evaluations are found to be inadequate.  See 38 C.F.R. § 3.321(b)(1); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has been afforded multiple VA examinations to address his hearing loss.  On VA examination in July 2009, the VA examiner discussed the functional effects caused by the Veteran's hearing disability and noted that the effects on occupational and daily activities include difficulty discriminating voices in the presence of background noise or when the Veteran is not face to face with the speaker, on the telephone or when watching television.  On VA examination in September 2014, the examiner indicated that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.  The examiner reported that the Veteran stated that he felt incapacitated by his hearing loss as he did not understand people and he had to have people repeat themselves a lot, which made him feel unintelligent because he could not understand.  The Veteran further noted that he had to turn his TV up very loud to hear it, even with his hearing aids.  Reference was also made to the frustration his family experienced and his feeling that he could not contribute to conversations anymore.

A comparison between the level of severity and symptomatology of the hearing loss disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not described any unusual features associated with his hearing loss disability.  His audiological testing results fall squarely within Table VI or Table VIA of the rating criteria for hearing loss.  

In so finding, the Board acknowledges that the Veteran has complained of difficulty hearing conversations and communicating with others, as well as difficulty hearing other sound sources such as the television.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA for hearing impairment based only on puretone threshold average were derived from findings and recommendations of VHA.  See 38 C.F.R. §§ 4.85, 4.86.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See 59 Fed. Reg. 17,295 (April 12, 1994).  Indeed in the instant case, although the Veteran did not have an exceptional pattern of hearing loss prior to September 24, 2014 in either ear, from September 2014 he had an exceptional pattern of hearing loss in the left ear. 

The Board in no way discounts the difficulties that the Veteran has experienced as a result of his bilateral hearing loss.  However, the impairment must be one that is so unusual as to be unanticipated by the rating criteria.  The rating criteria consider the Veteran's complaints of difficulty understanding speech as well as his diminished hearing acuity.  The Veteran's difficulty hearing and communicating is precisely the type of symptomatology contemplated by the rating criteria for hearing loss.  Any functional impairment due to the Veteran's hearing loss is a disability picture that is considered in the current schedular rating criteria.


The Board acknowledges that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. As such, referral for extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321(b)(1).

In light of the above, the evidence does not support the proposition that the Veteran's service-connected bilateral hearing loss presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to initial ratings for bilateral hearing loss on an extraschedular basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

	(ORDER ON NEXT PAGE)


ORDER

Entitlement to an initial compensable rating prior to September 24, 2014 for bilateral hearing loss and an initial rating higher than 40 percent thereafter, on an extraschedular basis is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


